     Case 8:15-cv-02034-JVS-JCG Document 1170 Filed 08/11/21 Page 1 of 6 Page ID
                                     #:82372
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:15-cv-02034-JVS-JCGx                                       Date   Aug. 11, 2021
 Title             Natural-Immunogenics Corp. v. Newport Trial Group, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Plaintiff’s Objections to Order
                        of the Special Master

      Plaintiff Natural-Immunogenics Corporation (“NIC”) objected to the Special
Master’s order denying its motion to compel an in camera review of certain documents
(Dkt. No. 1146). Dkt. No. 1154. Defendant Newport Trial Group (“NTG”) responded to
the objection. Dkt. No. 1168. NIC then filed its reply. Dkt. No. 1169.

         For the following reasons, the Court OVERRULES the objection.

                                                    I. BACKGROUND

      The Court briefly reviews the Special Master’s order denying NIC’s motion to
compel an in camera review of 150 documents on NTG’s privilege log under the crime-
fraud exception. See Dkt. No. 1146 at 2.

       The documents concern Daniel Bobba (“Bobba”), who was a named plaintiff in
Morales, et al. v. Magna-RX, Inc., 10-cv-1601-EDL (N.D. Cal. 2010). The Morales case
is one of the predicate cases for NIC’s RICO claim against NTG. NTG served a privilege
log including some of the Bobba documents in March 2017, and NIC then moved to
compel production of the same. Dkt. No. 1146 at 2. After two years of proceedings,
motions, and many in camera reviews, NIC then deposed Bobba, as well Wynn and Ryan
Ferrell. Id. at 2-3.

      In the instant motion, NIC argued that the relevance of those earlier documents
only came to light after the aforementioned deposition. Id. at 3. However, the Special
Master observed and agreed with NTG’s argument that these documents could have been
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
     Case 8:15-cv-02034-JVS-JCG Document 1170 Filed 08/11/21 Page 2 of 6 Page ID
                                     #:82373
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Aug. 11, 2021
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

sought earlier, before Bobba’s deposition, and as a result, that he was unclear why NIC
waited so long after the Bobba deposition to request them via its motion to compel. Id. at
3. Therefore, the motion was untimely. Id. at 3. Moreover, the Special Master found
that the discovery request was not proportional to the needs of the case, either, especially
given the procedural posture of the case, and that the request would likely result in
additional discovery. Id. at 3-4.

                                    II. LEGAL STANDARD

      The Court reviews all objections to the Special Master’s findings of fact or
conclusions of law de novo. Fed. R. Civ. P. 53(f).

                                       III. DISCUSSION

        The amendments to the Federal Rules of Civil Procedure effective December 1,
2015 emphasize that “[t]he parties and the court have a collective responsibility to
consider the proportionality of all discovery and consider it in resolving discovery
disputes.” Fed. R. Civ. P. 26 advisory committee notes (2015 amendments). A court
“must limit the frequency or extent of discovery otherwise allowed” if “(I) the discovery
sought is unreasonably cumulative or duplicative, or can be obtained from some other
source that is more convenient, less burdensome, or less expensive; (ii) the party seeking
discovery has had ample opportunity to obtain the information by discovery in the action;
or (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R.
Civ. P. 26(b)(2)©).

       “A party seeking discovery may move for an order compelling an answer, . . .
production, or inspection.” Fed. R. Civ. P. 37(a)(3)(B)(iii), (iv). “The party moving to
compel bears the burden of demonstrating why the information sought is relevant and
why the responding party's objections lack merit.” Bluestone Innovations LLC v. LG
Elecs. Inc., No. C-13-01770 SI (EDL), 2013 WL 6354419, at *2 (N.D. Cal. Dec. 5,
2013). In addition, “[r]elevancy alone is no longer sufficient to obtain discovery, the
discovery requested must also be proportional to the needs of the case.” Centeno v. City
of Fresno, No. 1:16-CV-653 DAD SAB, 2016 WL 7491634, at *4 (E.D. Cal. Dec. 29,
2016).


CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 2 of 6
     Case 8:15-cv-02034-JVS-JCG Document 1170 Filed 08/11/21 Page 3 of 6 Page ID
                                     #:82374
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Aug. 11, 2021
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

      The Court addresses NIC’s arguments concerning the timeliness and
proportionality of its discovery request below.

1.       Timeliness

         NIC argues that its motion to compel was timely given that it filed its motion
within the revised scheduling order, promptly pursued production (via the motion to
compel) after the Bobba deposition and others in which those deposed “dropped” certain
privilege concerns, and because the motion would not prejudice NTG by further delaying
the proceedings. Dkt. No. 1154 at 13-14. It reasserts this argument in its reply, noting
that the waiver occurred during those depositions and that it could only pursue the instant
motion after that waiver. Dkt. No. 1169 at 6-7. In response, NTG argues that the Special
Master was correct in finding that the motion was untimely. Dkt. No. 1168 at 11. In
support of its argument, NTG notes that the documents at issue were originally listed in
its privilege log on March 7, 2017, and therefore NIC delayed in bringing the motion for
over three years. Id. at 12-13. Further, whether these documents are subject to
production has already been litigated. Id. at 13-14. Therefore, if the Court were to grant
the instant motion, NTG argues it would also be severely prejudiced as a result, requiring
it to litigate documents that were originally listed in a privilege log produced over three
years ago. Id. at 14.

         The Court finds that the motion is untimely.

        First, while the motion itself is timely, the discovery deadline has passed. The
Court’s revised scheduling order did not provide a new discovery deadline, and the
previous discovery deadline of October 2017 had long since passed. Dkt. Nos. 91, 1089.
Although neither the Federal nor Local Rules sets a deadline to file motions to compel,
“broad discretion is vested in the trial court to permit or deny discovery.” Hallett v.
Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (cleaned up). So “[p]arties may not unduly
delay in filing motions to compel no matter their merit.” KST Data, Inc. v. DXC Tech.
Co., 344 F. Supp. 3d 1132, 1136 n.1 (C.D. Cal. 2018). To be sure, the Court could
entertain a motion to compel even after the deadline for discovery motions has passed.
See Jorgensen v. Cassiday, 320 F.3d 906, 913 (9th Cir. 2003). But the protracted
litigation history of this case is a prime example why motions to compel filed after the
close of discovery are usually denied. See Aardwolf Indus., LLC v. Abaco Machines
USA, Inc., 2017 WL 10339007, at *2 (C.D. Cal. Aug. 9, 2017).
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 3 of 6
     Case 8:15-cv-02034-JVS-JCG Document 1170 Filed 08/11/21 Page 4 of 6 Page ID
                                     #:82375
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                              Date   Aug. 11, 2021
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

       Second, the Court disagrees with NIC’s statement that “the question is whether
NTG witnesses’ conduct at the depositions effected a waiver that now entitles NIC to
relief.” See Dkt. No. 1154 at 13. NIC had initiated its request for these documents in
early 2017 and had litigated this issue consistently since then. Despite NIC’s concerns
regarding whether any privilege did in fact exist over these documents, it could have
sought to vitiate that privilege rather than waiting over four years to do so now, even if
the Bobba depositions and others provided revelatory information. The Court is also not
convinced that NIC’s lack of timeliness can be excused because any privilege was waived
as a result of those recent depositions. The attorney-client privilege “can be waived by
the client, either explicitly or by implication.” Lorenz v. Valley Forge Ins. Co., 815 F.2d
1095, 1098 (7th Cir. 1987); Bittaker v. Woodford, 331 F.3d 715, 719 (9th Cir. 2003). The
privilege is impliedly waived when a party, through some affirmative act, puts the
privileged information at issue and allowing the privilege to persist would prejudice the
opposing party. Home Indem. Co. v. Lane Powell Moss & Miller, 43 F.3d 1322, 1326
(9th Cir. 1995). Without getting to the substance of the depositions, however, the Court
agrees that neither Wynn nor Ryan Ferrell could waive NTG’s privilege given that they
are not company representatives or current employees. See Commodity Futures Trading
Comm’n v. Weintraub, 471 U.S. 343, 348 (1985); United States v. Chen, 99 F.3d 1495,
1502 (9th Cir. 1996); United States v. Lonich, No. 14-cr-00139 (SI), 2016 WL 1733633,
at *5 (N.D. Cal. May 2, 2016) (“The power to waive the privilege, however, belongs not
to the employees but ‘rests with the corporation’s management and is normally exercised
by its officers and directors.’”).

         Therefore, the Court finds that the motion was untimely.

2.       Proportionality

       NIC argues that the discovery request is also proportional to the overall
proceedings. Dkt. No. 1154 at 21. It argues that the discovery requests are important to
its RICO claim (which, on its own, is an important issue) because they are directly
probative of the Morales predicate and critical to resolve a credibility dispute. Id. at 22.
It adds that the documents are also necessary under the fairness doctrine, given that
otherwise NTG would be able to use the attorney-client privilege both as a sword and
shield. Id. at 23. Finally, because NTG has easy access to the documents (while NIC
does not) and the amount in controversy is high, the discovery request is proportional to
the suit. Id. at 24.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 4 of 6
     Case 8:15-cv-02034-JVS-JCG Document 1170 Filed 08/11/21 Page 5 of 6 Page ID
                                     #:82376
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                            Date     Aug. 11, 2021
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

       NTG responds that the Special Master correctly found that the discovery request is
not proportional to the case. Dkt. No. 1168 at 8. In support of its argument, it notes that
the Court has already found numerous times that the ongoing discovery requests are no
longer proportional to the case, that “discovery has already been extensive, burdensome,
and litigious,” that NIC has already received extensive discovery on Bobba (“including
privileged documents that discredit Bobba’s testimony”), and finally that the burden to
NTG outweighs any benefit to NIC. Id. at 8-10.

       NIC clarifies its argument in its reply. Dkt. No. 1169. It adds that it has received
only approximately .8% of the total documents related to the Bobba lawsuit and reasserts
that because of this limited production, NTG and its witnesses have been able to “testify
liberally knowing that NIC could not test the veracity of their statements or impeach
through underlying testimony.” Id. at 2-3. It adds that the small batch of documents
(only approximately 140 documents) is highly relevant such that the request is
proportional to the needs of the case at this juncture and not overly burdensome for NTG
to produce. Id. at 4-5. NIC also requests the Court to exclude NTG’s witness testimony
should the Court deny its motion. Id. at 5.

       Then and now, “the Court finds that the amount in controversy is not so high as to
validate unending discovery, nor is it so high as to justify the substantial burden placed
on the parties and the Court by the discovery at issue in this motion.” Dkt. No. 788 at 13.
“Considerations of proportionality can include reviewing whether discovery production
has reached a point of diminishing returns.” Abbott v. Wyo. Cty. Sheriff’s Office, No.
15-CV-531W, 2017 WL 2115381, at *2 (W.D.N.Y. May 16, 2017) (citation omitted).
The Court noted that discovery reached the point of diminishing returns when it entered
its orders at Docket Nos. 788 and 1030. Discovery is now far past that point, as is
evidenced by the fact that NIC even filed a motion for partial summary adjudication on
its RICO claim prior to filing its request for review here. Indeed, the Court questions
why – if these documents were so integral to the RICO claim – NIC did not seek to
continue the hearing on its motion for partial summary adjudication or otherwise alert the
Court to this issue, even if doing so would require amending the scheduling order.

      Therefore, the Court finds that the instant discovery request is not proportional to
the amount at issue.


CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 5 of 6
     Case 8:15-cv-02034-JVS-JCG Document 1170 Filed 08/11/21 Page 6 of 6 Page ID
                                     #:82377
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:15-cv-02034-JVS-JCGx                                       Date     Aug. 11, 2021
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al


                                       IV. CONCLUSION

         For the foregoing reasons, the Court OVERRULES the objection.

                 IT IS SO ORDERED.




                                                                                             :     0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                    Page 6 of 6
